Opinion issued December 6, 2018




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-17-00514-CV
                              ———————————
                          MICHAEL JANGL, Appellant
                                            V.
    KORY KRAFT, JENNIFER KRAFT, AND PEPPER RIO TINY HOME,
                          Appellees


                On Appeal from the County Court at Law No. 1
                          Caldwell County, Texas1
                         Trial Court Case No. 6267


                           MEMORANDUM OPINION




1
      Pursuant to its docket equalization authority, the Supreme Court of Texas
      transferred this appeal to this Court from the Court of Appeals for the Third District
      of Texas. See Misc. Docket No. 17-9066 (Tex. June 20, 2017); see also TEX. GOV’T
      CODE ANN. § 73.001 (Vernon 2013) (authorizing transfer of cases).
      Appellant, Michael Jangl, has filed a “Motion for Dismissal of Cause,” which

we construe as a motion to dismiss the appeal. No other party has filed a notice of

appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). And, although

the motion does not include a certificate of conference, more than ten days have

passed and no party has opposed appellant’s motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other requests for relief and pending motions

as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                         2